--------------------------------------------------------------------------------

Exhibit 10.1


ASSET PURCHASE AGREEMENT


ASSET PURCHASE AGREEMENT dated February 6, 2006, between Impart Media Group,
Inc. (formerly known as Limelight Media Group, Inc.), a Nevada corporation, with
offices at 1300 North Northlake Way, Seattle, Washington 98103 (“Buyer”), and
Marlin Capital Partners II, LLC, a Florida limited liability company, with
offices at 2900 Gateway Drive, Pompano Beach, Florida 33069 (“Seller”).


Background


Pursuant to a certain December 2, 2002 Request for Proposal, including a Letter
of Acceptance dated April 15, 2003, by and between the Port Authority of New
York and New Jersey (the “Port Authority”) and Black Experience, Inc., as
amended by a First Addendum dated March 2, 2004, and subsequently assigned to
Seller (the “PATH Contract”), Seller owns the exclusive right to provide
advertising services on the Port Authority’s PATHVISION Broadcasting System (the
“Business”). Seller conducts the Business under the name “InTransit Media” and
owns and uses in the Business the other assets listed on Schedule A-1 annexed
hereto (collectively, with the PATH Contract, the “Assets”). Buyer and Seller
were previously parties to an Agreement, dated June 8, 2005, relating to the
sale of the Assets (the “Original Agreement”), which the parties acknowledge to
be null and void and of no force and effect. Seller desires to sell the Assets
to Buyer and Buyer desires to purchase the Assets from Seller on the terms and
conditions set forth below.


Therefore, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:


1.    Purchase and Sale. 


(a)    In consideration of Buyer’s payment of the Purchase Price, as provided
below, on the Closing Date (as hereinafter defined), Seller shall sell, assign,
transfer and deliver the Assets to Buyer. Anything in the foregoing to the
contrary notwithstanding, the Assets do not include those assets of Seller
listed on Schedule A-2 hereto (the “Excluded Assets”). The Purchase Price shall
consist of $500,000 and the number of Buyer Shares (as hereinafter defined)
calculated as provided below and shall be paid by Buyer to Seller on the Closing
Date as follows: (i) Four Hundred Thousand Dollars ($400,000) by wire transfer
of immediately available funds to an account of Seller designated by it at least
two (2) days prior to the Closing Date; and (ii) by delivery to Seller of a
number of duly authorized, validly issued, fully paid and non-assessable,
unregistered shares (the “Buyer Shares”) of Buyer’s common stock, $.001 par
value per share (the “Common Stock”), determined by dividing $266,666 by the
average closing price of the Common Stock at the conclusion of twenty (20)
consecutive trading days ending on January 31, 2006. Buyer shall also receive a
$100,000 credit for the Option Price previously paid by it to Seller.

 

--------------------------------------------------------------------------------



(b)    The current expiration date of the PATH Contract is December 31, 2007.
Under the terms of the PATH Contract, the Port Authority has the option (the
“PATH Option”) to extend from time to time the term thereof in increments of one
or more years for up to a total of four years. Buyer acknowledges that Seller
has made no representation to it with regard to the Port Authority’s intention
to exercise the PATH Option for any period or at all. If and when the Port
Authority exercises the PATH Option, the following provisions shall be
applicable:


(i)      For each year by which the term of the PATH Contract is extended (but
not to exceed four (4) years in total), Seller shall be entitled to receive as
additional Purchase Price that number of additional Buyer Shares as is
determined by dividing $333,333 by the average closing price of the Common Stock
at the conclusion of twenty (20) consecutive trading days ending on the trading
day most recently preceding the last day of the term of the PATH Contract prior
to extension. Such Buyer Shares shall be issued and delivered to Seller within
five (5) business days after such last day.


(ii)     In the event of a stock dividend, stock split, combination of shares or
other similar transaction effected in any period during which the average
closing price of the Common Stock is to be determined, the closing prices of the
Common Stock shall be appropriately and equitably adjusted in calculating any
such average.


(iii)    In the event that the term of the PATH Contract is extended otherwise
than through the exercise of the PATH Option, Seller shall nevertheless be
entitled to receive the additional Purchase Price provided herein, subject to
the terms and conditions hereof.


(c)    In connection with the sale of the Assets to Buyer, Seller shall execute
and deliver to Buyer on the Closing Date the bill of sale and the assignments of
contracts and domain name(s) attached hereto as Exhibits 1, 2 and 3,
respectively.


2.    Liabilities. Buyer shall assume only those obligations and liabilities set
forth on Schedule B hereto (the “Assumed Liabilities”). Except for the Assumed
Liabilities, Buyer is not assuming any existing, contingent or future liability
of Seller (the “Excluded Liabilities”). Without limitations, the Excluded
Liabilities include:


(i)      any liability for taxes of Seller;


(ii)     any obligations of Seller in respect of the assets of Seller not
included in the Assets acquired hereunder;


(iii)    any liability of Seller pursuant to any employee benefit plan;
 
(iv)    any liabilities or obligations of Seller for borrowed money or interest
on borrowed money;


(v)     any liabilities or obligations of Seller to affiliates of Seller;
 
 

--------------------------------------------------------------------------------



(vi)    all claims, liabilities, or obligations of Seller as an employer,
including, without limitation, liabilities for wages, supplemental unemployment
benefits, vacation benefits, severance benefits, retirement benefits, Federal
Consolidated Omnibus Budget Reconciliation Act of 1985 benefits, Federal Family
and Medical Leave Act of 1993 benefits, Federal Workers Adjustment and
Retraining Notification Act obligations and liabilities, or any other employee
benefits, withholding tax liabilities, workers’ compensation, or unemployment
compensation benefits or premiums, hospitalization or medical claims,
occupational disease or disability claims, or other claims attributable in whole
or in part to employment or termination by Seller or arising out of any labor
matter involving Seller as an employer, and any claims, liabilities and
obligations arising from or relating to any employee benefit plans;


(vii)   all claims, liabilities, losses, damages, or expenses relating to any
litigation, proceeding, or investigation of any nature arising out of the
Business or ownership of the Assets on or prior to the Closing Date including,
without limitation, any claims against or any liabilities for injury to, or
death of, persons or damage to or destruction of property, any workers’
compensation claims, and any warranty claims;


(viii)      except for the Assumed Liabilities, any accounts payable, other
indebtedness, obligations or accrued liabilities of Seller;


(ix)     all claims, liabilities, or obligations of Seller arising or to be
performed prior to the Closing Date under the PATH Contract; and


(x)      any contracts, agreements, leases, licenses or other commitments of
Seller not expressly assumed hereunder by Buyer.


3.    Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows:


(a)    As of the Closing, Seller is a limited liability company duly organized
and validly existing under the laws of the State of Florida; Seller has full
power and authority to execute and deliver this Agreement and all other
agreements to be executed and delivered by Seller hereunder or in connection
herewith (the “Ancillary Agreements”) and to consummate the transactions hereby
or thereby contemplated; all necessary limited liability company action has been
taken to authorize Seller to enter into this Agreement and the Ancillary
Agreements;


(b)    This Agreement and the Ancillary Agreements have been duly executed and
delivered by Seller and each such agreement constitutes the legal, valid and
binding obligation of Seller, enforceable against it in accordance with its
respective terms, except as enforceability may be limited by (i) bankruptcy,
insolvency or other laws for the protection of debtors and (ii) laws relating to
the availability of specific performance, injunctive relief and other equitable
remedies;

 

--------------------------------------------------------------------------------



(c)    Neither the execution, delivery or performance of this Agreement, the
Ancillary Agreements, nor the transactions contemplated hereby or thereby will
violate Seller’s Articles of Organization or Operating Agreement or any other
agreements or instruments, law, regulation, judgment or order by which Seller is
bound;


(d)    Seller has, and at the Closing Date will transfer to the Buyer, good and
valid title to all the Assets, free and clear of all liens, claims or other
encumbrances.


(e)    No consent, authorization, approval, order, license, certificate or
permit of or from, or declaration or filing with, any federal, state, local or
other governmental authority or any court or other tribunal, and no consent or
waiver of any party to any Material Contract (as hereinafter defined) to which
Seller is a party is required or declaration to or filing with any governmental
or regulatory authority, or any other third party is required to: (i) execute
this Agreement or any Ancillary Agreement, (ii) consummate this Agreement or any
Ancillary Agreement and the transactions contemplated hereby or thereby, or
(iii) permit Seller to assign or transfer the Assets (including without
limitation, the Material Contracts) to Buyer.


(f)    There are no actions, suits, proceedings, orders or claims pending or, to
its knowledge, threatened against Seller, or pending or threatened by Seller
against any third party, at law or in equity, or before or by any governmental
department, commission, board, bureau, agency or instrumentality which relate
to, or in any way affect, the Business or the Assets (including, without
limitation, any actions, suits, proceedings or investigations with respect to
the transactions contemplated by this Agreement or any Ancillary Agreement).
Seller is not subject to any judgment, order or decree of any court or other
governmental agency relating to the Business or the Assets, and Seller has
received no written opinion or memorandum from legal counsel to the effect that
it is exposed, from a legal standpoint, to any liability which relates to the
Business or the Assets.


(g)    The Seller does not use any patent, trademark, copyright, trade secrets
or other intellectual or industrial property rights, other than non-exclusively
licensed use of commercially available software, in the Business.


(h)    Each Material Contract (as listed on Schedule A-1 hereto) is valid and
binding on and enforceable against Seller in accordance with its terms and, to
the knowledge of Seller, each other party thereto and is in full force and
effect. Seller is not in breach or default under any Material Contract. Seller
does not know of, and has not received notice of, any violation or default under
(nor, to the knowledge of Seller, does there exist any condition which with the
passage of time or the giving of notice or both would result in such a violation
or default under) any Material Contract by any other party thereto. In addition,
to Seller’s knowledge, there are no negotiations pending or in progress to
revise, modify, terminate or extend the PATH Contract, nor has the Port
Authority advised Seller orally or in writing that it is terminating or
considering terminating the PATH Contract. Prior to the date hereof, Seller has
made available to Buyer true and complete copies of all Material Contracts.

 

--------------------------------------------------------------------------------



(i)     Seller understands and acknowledges that the Buyer Shares are
“restricted securities” and have not been registered under the Securities Act of
1933, as amended (the “1933 Act”) or any applicable state securities law and
that such shares are being sold pursuant to applicable exemptions from such
registration requirements. Seller further acknowledges that it is acquiring the
Buyer Shares as principal for its own account and not for the benefit of any
other person and not with a view to or for distributing or reselling such Buyer
Shares or any part thereof, has no present intention of distributing any of such
Buyer Shares and has no arrangement or understanding with any other persons
regarding the distribution of such Buyer Shares (this representation and
warranty not limiting Seller’s right to sell the Buyer Shares in compliance with
applicable, registration, qualification or pursuant to applicable exemptions
available under federal and state securities laws). Seller is an accredited
investor as such term defined under Rule 501(a) of Regulation D of the 1933 Act
and acknowledges that it has been furnished with or afforded access to, and has
had the opportunity to ask questions and receive answers concerning, all
information pertaining to the Buyer Shares. Seller acknowledges that all
certificates evidencing ownership of the Buyer Shares will contain appropriate
legends incorporating any applicable securities laws restrictions.


(j)     Seller understands and acknowledges that Buyer, in reliance upon
Seller’s representation contained herein and the provisions of Section 7 of that
certain Addendum, dated March 2, 2004, to the PATH Contract, has agreed to
execute this Agreement (and consummate the transactions contemplated herein)
without an express condition precedent to the Closing Date that Seller shall
have obtained the consent of the Port Authority of New York and New Jersey to
the assignment of the PATH Contract from Seller to Buyer. Accordingly, Seller
represents to Buyer that the Assets presently constitute, and on the Closing
Date will constitute, all or substantially all of the assets of Seller.


4.    Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as follows:


(a)    Buyer is a corporation duly organized and validly existing under the laws
of the State of Nevada; Buyer has full power and authority to execute and
deliver this Agreement and the Ancillary Agreements and to consummate the
transactions hereby or thereby contemplated; all necessary corporate action has
been taken to authorize Buyer to enter into this Agreement and the Ancillary
Agreements;


(b)    This Agreement and the Ancillary Agreements have been duly executed and
delivered by Buyer and each such agreement constitutes the legal, valid and
binding obligations of Buyer enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
other laws for the protection of debtors;


(c)    Neither the execution, delivery or performance of this Agreement, the
Ancillary Agreements, nor the transactions contemplated hereby or thereby will
violate Buyer’s Articles of Incorporation or by-laws or any other agreements or
instruments, law, regulation, judgment or order by which Buyer is bound;


(d)    No consent, authorization, approval, order, license, certificate or
permit of or from, or declaration or filing with, any federal, state, local or
other governmental authority or any court or other tribunal, and no consent or
waiver of any party to any contract to which Buyer is a party is required or
declaration to or filing with any governmental or regulatory authority, or any
other third party is required to: (i) execute this Agreement or any Ancillary
Agreement, or (ii) consummate this Agreement or any Ancillary Agreement and the
transactions contemplated hereby or thereby;

 

--------------------------------------------------------------------------------



(e)    The Buyer has filed all reports required to be filed by it under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as Buyer was required by law to file such material) (the
foregoing materials, including the exhibits thereto, being collectively referred
to herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the Commission promulgated thereunder, and none of the
SEC Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments; and


(f)     Since the date of the latest audited financial statements included
within the SEC Reports, except as disclosed in the SEC Reports, (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a material adverse effect on Buyer, its business or
operations, (ii) Buyer has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
that would not be required to be reflected in the Company’s financial statements
pursuant to GAAP or that would not be required to be disclosed in filings made
with the Commission, (iii) the Company has not altered its method of accounting,
and (iv) the Company has not declared or made any dividend or distribution of
cash, securities or other property to its stockholders.


5.    Closing. The closing of the transactions contemplated hereby shall occur
at 10:00 am, prevailing Eastern Time, on February 3, 2006 (the “Closing Date”).


6.    Accounts Payable It is the intention of the parties that liability for the
payment of the ordinary accounts payable arising from the Material Contracts
shall be assumed by Buyer from Seller (the “Assumed Payables”). At Closing,
Seller shall deliver to Buyer a complete statement of each Assumed Payable.
Buyer agrees to pay and discharge in the ordinary course all such Assumed
Payables and, upon request, provide evidence of such payment to Seller.


7.    Indemnification by Seller. Seller agrees to indemnify, defend and hold
Buyer and its affiliates harmless from and against any and all losses,
liabilities, obligations, suits, proceedings, demands, judgments, damages,
claims, expenses and costs, including, without limitation, reasonable fees,
expenses and disbursements of counsel (collectively, “Damages”), which any of
them may suffer, incur or pay in connection with (i) any breach of a
representation or warranty made by Seller, (ii) any liability accruing prior to
the Closing Date incurred in connection with the Business or Assets other than
those constituting Assumed Liabilities, (iii) the non-fulfillment by Seller of
any covenant contained herein or in the Ancillary Agreements or (iv) any
Excluded Liabilities.

 

--------------------------------------------------------------------------------



8.    Indemnification by Buyer. Buyer agrees to indemnify defend and hold Seller
and its affiliates harmless from and against any and all Damages which any of
them may suffer, incur or pay in connection with (i) any breach of a
representation or warranty made by Buyer herein, (ii) any liability arising
under or in connection with the use and/or ownership of the Assets arising on or
after the Closing Date, (iii) the non-fulfillment by Buyer of any covenant
contained herein or in the Ancillary Agreements or (iv) any Assumed Liabilities.


9.        Publicity; Non-Disclosure. All notices to third parties and all other
publicity concerning the transactions contemplated by this Agreement shall be
jointly planned and coordinated by and between Buyer and Seller. Neither of the
parties shall act unilaterally in this regard without the prior written approval
of the other party, which approval shall not be unreasonably withheld. Except by
mutual agreement or as may be required to obtain financing for the transactions
contemplated by this Agreement or unless compelled to disclose by judicial or
administrative process or by other requirements of law, no party shall disclose
any of the terms and conditions of this Agreement except as may be necessary to
enforce its terms, or as ordered by a court of competent jurisdiction.


10.      Taxes and Other Fees. Seller shall pay any and all sales taxes or other
taxes or recording fees payable as a result of the sale of the Assets hereunder.


11.      Limitations on Indemnification. The representations, warranties,
indemnification, covenants and agreements of Seller and Buyer contained in this
Agreement shall survive the execution and delivery hereof for a period of one
year. For the purposes hereof, Damages shall be computed net of any insurance
coverage with respect thereto that reduces the Damages that would otherwise be
suffered. An indemnified party shall be entitled to indemnification hereunder
with respect to a breach by the indemnifying party of any representation or
warranty only to the extent that the amount of all Damages suffered by the
indemnified party as a result of the breach by the indemnifying party of one or
more representations and warranties exceeds in the aggregate $25,000 (the
“Basket”), whereupon Seller shall be liable for all such Damages, dollar for
dollar, including such $25,000 amount. In no event shall Buyer be entitled to
indemnification hereunder with respect to one or more breaches by Seller of its
representations or warranties in an aggregate amount that exceeds the Purchase
Price.


12.      Registration Rights Agreement. On the Closing Date, Buyer and Seller
shall execute and deliver the Registration Rights Agreement in the form of
Exhibit 4 hereto relating to the Buyer Shares.


13.          Trade Names. On the Closing Date, Seller shall file any and all
certificates as necessary to cancel or terminate all assumed or trade name
certificates in connection with Seller’s use of the names “Intransit” or
“Intransit Media”. Not later than five days after the Closing Date, Seller shall
provide Buyer with evidence of such cancellations and terminations.

 

--------------------------------------------------------------------------------



14.      Severability. If any provision of this Agreement is determined to be
invalid, illegal or incapable of being enforced by reason of any rule of law or
public policy, all other provisions of this agreement shall remain in full force
and effect.


15.      No Waiver. No waiver by any party of any breach or nonperformance of
any provision or obligation of this Agreement shall be deemed to be a waiver of
any preceding or succeeding breach of the same or any provision of this
Agreement.


16.      Entire Agreement; Amendment. This Agreement and the Ancillary
Agreements are the entire agreement of the parties with respect to the subject
matter hereof, supersede all prior agreements and understandings, oral and/or
written, relating to the subject matter hereof, and may not be amended,
supplemented, or modified, except by written instrument executed by all parties
hereto and thereto. Without limiting the foregoing, the parties hereby agree
that upon execution of this Agreement, the Original Agreement shall be deemed
void ab initio and no party shall have any rights, obligations or liabilities
thereunder. This Agreement shall be binding upon and inure to the benefit of the
parties hereto, their successors and permitted assigns. Where the context so
requires, the singular shall include the plural and vice versa.


17.          Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall constitute an original and all of which
shall constitute one and the same document.


18.          Governing Law; Counsel. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to conflict of laws principles. The parties acknowledge that they have
each had an opportunity to be represented by legal counsel of their choice and
that they enter into this Agreement and the transactions contemplated hereby
freely and voluntarily with full knowledge and understanding of its contents.


[remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
IMPART MEDIA GROUP, INC.
             
By: 
/s/Joseph F. Martinez
   
Name:  Joseph F. Martinez
   
Title:    Chairman of the Board and Chief Financial Officer
                   
MARLIN CAPITAL PARTNERS II, LLC D/B/A INTRANSIT MEDIA
             
By: 
/s/Michael Brauser
   
Name:  Michael Brauser
   
Title:    Manager




--------------------------------------------------------------------------------